Fish, C. J.,
dissenting. I am constrained to dissent from so much of the opinion of the majority of the court as is embodied in the third headnote and the corresponding division of the opinion. In my judgment the express provisions of the statute set out in section 2662 of the Civil Code preclude the railroad commission from impairing dr invalidating any.contract, made with its assent subsequently to the passage of the act of 1907, between a municipality and a public utility corporation such as the one which is a party to this case.